Case 2:20-cv-01744-ODW-AGR Document 26 Filed 03/02/21 Page 1 of 5 Page ID #:89




 1                                                                                                  O
 2
 3
 4
 5
 6
 7
 8                         United States District Court
 9                         Central District of California
10
11   MISTER BAILEY,                                   Case No. 2:20-cv-01744-ODW (AGRx)_
12                        Plaintiff,                  ORDER DENYING MOTION FOR
13
                                                      DEFAULT JUDGMENT [19]
            v.
14   HVSN ENTERPRISES INC, et al.,
15                        Defendants.
16
17                                     I.    INTRODUCTION
18          Plaintiff Mister Bailey moves for entry of default judgment against Defendant
19   Richard Song.1 (Mot. for Default J. (“Motion” or “Mot.”), ECF No. 19.) For the
20   reasons discussed below, the Court DENIES Bailey’s Motion.2
21                                     II.   BACKGROUND
22          Bailey is paraplegic and requires a wheelchair for mobility. (Compl. ¶ 4, ECF
23   No. 1.) He alleges that Song owns, leases, or operates a Circle K (“Business”) located
24   at 9809 Imperial Highway, Downey, California. (Id. ¶ 5.) Bailey claims that, on
25
26   1
       On September 16, 2020, the Court dismissed Defendant HVSN Enterprises Inc. pursuant to
27   Plaintiff’s Notice of Voluntary Dismissal. (See Notice of Dismissal, ECF No. 22; Min. Order
     Granting Dismissal, ECF No. 24.)
     2
28     Having carefully considered the papers filed in connection with the Motion, the Court deemed the
     matter appropriate for decision without oral argument. Fed. R. Civ. P. 78; C.D. Cal. L.R. 7-15.
Case 2:20-cv-01744-ODW-AGR Document 26 Filed 03/02/21 Page 2 of 5 Page ID #:90




 1   November 3, 2019, and December 21, 2019, he went to the Business and it did not
 2   provide wheelchair accessible parking. (Id. ¶ 10.) Bailey asserts that the lack of
 3   accessible parking denied him access to the Business and deters him from returning in
 4   the future. (Id. ¶ 11.)
 5         Bailey filed this action on February 24, 2020, asserting claims under Title III of
 6   the Americans with Disabilities Act (“ADA”) and California state law, relating to his
 7   visit to the Business. (Id. ¶¶ 15–47.) The Court declined to exercise supplemental
 8   jurisdiction over Bailey’s Unruh Act and other state law claims. (See Min. Order
 9   Declining Suppl. Jurisdiction 8, ECF No. 11.) Those claims were dismissed without
10   prejudice. (Id.)
11         On March 12, 2020, Bailey served Song with a Summons and the Complaint.
12   (Proof of Service, ECF No. 13.) On June 19, 2020, Bailey requested entry of default
13   after Song failed to answer or otherwise respond to the Complaint. (Req. for Entry of
14   Default, ECF No. 16.) On June 22, 2020, the Clerk entered default. (Entry of
15   Default, ECF No. 17.)
16                             III.   LEGAL STANDARD
17         Plaintiffs seeking default judgment must meet certain procedural requirements,
18   as set forth in Federal Rule of Civil Procedure (“Rule”) 55 and Central District of
19   California Local Rule (“Local Rule”) 55-1.       See Fed. R. Civ. P. 55; C.D. Cal.
20   L.R. 55-1.   Local Rule 55-1 requires that motions for default judgment include:
21   (1) when and against which party default was entered; (2) identification of the
22   pleading to which default was entered; (3) whether the defaulting party is a minor,
23   incompetent person, or active service member; (4) that the Servicemembers Civil
24   Relief Act, 50 U.S.C. § 3931, does not apply; and (5) that the defaulting party was
25   properly served with notice, if required under Rule 55(b)(2). See Vogel v. Rite Aid
26   Corp., 992 F. Supp. 2d 998, 1006 (C.D. Cal. 2014).
27         Once the procedural requirements are satisfied, “[t]he district court’s decision
28   whether to enter a default judgment is a discretionary one.” See Aldabe v. Aldabe,




                                                2
Case 2:20-cv-01744-ODW-AGR Document 26 Filed 03/02/21 Page 3 of 5 Page ID #:91




 1   616 F.2d 1089, 1092 (9th Cir. 1980). Generally, a defendant’s liability is conclusively
 2   established upon entry of default by the Clerk, and well-pleaded factual allegations in
 3   the complaint are accepted as true, except those pertaining to the amount of damages.
 4   See TeleVideo Sys., Inc. v. Heidenthal, 826 F.2d 915, 917–18 (9th Cir. 1987) (per
 5   curiam) (citing Geddes v. United Fin. Grp., 559 F.2d 557, 560 (9th Cir. 1977)). Still,
 6   “[a] defendant’s default does not automatically entitle the plaintiff to a court-ordered
 7   judgment.” PepsiCo, Inc., v. Cal. Sec. Cans, 238 F. Supp. 2d 1172, 1174 (C.D. Cal.
 8   2002).      Rather, the court considers several factors in exercising its discretion,
 9   including: (1) the possibility of prejudice to the plaintiff; (2) the merits of the
10   plaintiff’s substantive claim; (3) the sufficiency of the complaint; (4) the sum of
11   money at stake; (5) the possibility of a dispute concerning material facts; (6) whether
12   the defendant’s default was due to excusable neglect; and (7) the strong policy
13   favoring decision on the merits. Eitel v. McCool, 782 F.2d 1470, 1471–72 (9th. Cir.
14   1986).
15                                   IV.   DISCUSSION
16         The second and third Eitel factors are dispositive here, so the Court begins with
17   them. These two factors, which address the merits of the claims and the sufficiency of
18   the complaint, “require that a plaintiff state a claim on which the [plaintiff] may
19   recover.” Philip Morris USA, Inc. v. Castworld Prods., Inc., 219 F.R.D. 494, 499
20   (C.D. Cal. 2003) (alteration in original) (citing PepsiCo, 238 F. Supp. 2d at 1175); see
21   also Danning v. Lavine, 572 F.2d 1386, 1388 (9th Cir. 1978) (“[F]acts which are not
22   established by the pleadings . . . are not binding and cannot support the judgment.”).
23   Although well-pleaded allegations in the complaint are deemed admitted by a
24   defendant’s failure to respond, “necessary facts not contained in the pleadings, and
25   claims which are legally insufficient, are not established by default.” Cripps v. Life
26   Ins. Co. of N. Am., 980 F.2d 1261, 1267 (9th Cir. 1992) (citing Danning, 572 F.2d
27   at 1388).
28




                                                3
Case 2:20-cv-01744-ODW-AGR Document 26 Filed 03/02/21 Page 4 of 5 Page ID #:92




 1         In this case, Bailey seeks relief under the ADA. (See Compl. ¶¶ 15–27.) To
 2   prevail on this claim, he must show that: (1) “he is disabled within the meaning of the
 3   ADA”; (2) “the defendant is a private entity that owns, leases, or operates a place of
 4   public accommodation”; (3) “the plaintiff was denied public accommodations by the
 5   defendant because of his disability”; (4) “the existing facility at the defendant’s place
 6   of business [or property] presents an architectural barrier prohibited under the ADA”;
 7   and (5) removing the barrier is “readily achievable.”         Vogel, 992 F. Supp. 2d
 8   at 1007–08 (brackets omitted) (first quoting Molski v. M.J. Cable Inc., 481 F.3d 724,
 9   730 (9th Cir. 2007); and then quoting Parr v. L&L Drive-Inn Rest., 96 F. Supp. 2d
10   1065, 1085 (D. Haw. 2000)).
11         Bailey asserts that when he visited the Business, it failed to provide wheelchair
12   accessible parking. (Compl. ¶ 10.) “Architectural barriers” are defined by reference
13   to the ADA Accessibility Guidelines (the “ADAAG”). See Chapman v. Pier 1 Imps.
14   (U.S.), Inc., 631 F.3d 939, 945 (9th Cir. 2011). Relevantly, the public accommodation
15   at issue must provide public parking for a plaintiff to establish that the lack of
16   accessible parking creates an architectural barrier under the ADA. See 2010 ADAAG
17   § 208.1 (“Where parking spaces are provided, parking spaces shall be provided in
18   accordance with [section] 208.” (emphasis added)); see also id. § 208 (setting forth
19   accessibility requirements for parking spaces). Here, Bailey states in conclusory
20   fashion that the Business failed to comply with the ADA without first establishing that
21   the Business actually provides public parking. (See, e.g., Compl. ¶¶ 10–14.) Thus,
22   Bailey’s factual allegations do not establish the fourth element of his ADA claim (i.e.,
23   the existence of architectural barriers at the defendant’s property), and the Court need
24   go no further.
25         In sum, even accepting the well-pleaded factual allegations in the Complaint as
26   true, Bailey fails to state a claim under the ADA. See Cripps, 980 F.2d at 1267
27   (“[N]ecessary facts not contained in the pleadings, and claims which are legally
28   insufficient, are not established by default.” (citing Danning, 572 F.2d at 1388)). The




                                                 4
Case 2:20-cv-01744-ODW-AGR Document 26 Filed 03/02/21 Page 5 of 5 Page ID #:93




 1   second and third Eitel factors alone demonstrate that default judgment is improper,
 2   and the Court need not assess the remaining factors. See Brooke v. Sunstone Von
 3   Karman, LLC, No. 8:19-cv-00635-JLS (ADSx), 2020 WL 6153107, at *3 (C.D. Cal.
 4   Aug. 25, 2020). However, leave to amend is appropriate because Bailey’s failure to
 5   state a claim is based on insufficient allegations which could theoretically be cured.
 6                                  V.    CONCLUSION
 7          For the foregoing reasons, the Court DENIES Bailey’s Motion for Default
 8   Judgment. (ECF No. 19.) The Court accordingly DENIES Bailey’s request for
 9   attorneys’ fees. The default previously entered against Song is hereby SET ASIDE.
10   (ECF No. 17.) If Bailey chooses to amend his Complaint to address the deficiencies
11   identified herein, any amended complaint must be filed and served within twenty-one
12   (21) days of this Order. If Bailey timely files an amended complaint, Song’s response
13   is due according to Rule 15(a)(3). Failure to timely amend will result in dismissal of
14   this action.
15
16          IT IS SO ORDERED.
17
18          March 2, 2021
19
20                                ____________________________________
21                                         OTIS D. WRIGHT, II
                                   UNITED STATES DISTRICT JUDGE
22
23
24
25
26
27
28




                                                 5
